Name: Regulation (EEC) No 2330/74 of the Commission of 11 September 1974 on the exchange between the Member States and the Commission of certain information concerning pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 9 . 74 Official Journal of the European Communities No L 249/ 13 REGULATION (EEC) No 2330/74 OF THE COMMISSION of 11 September 1974 on the exchange between the Member States and the Commission of certain information concerning pigmeat extent necessary to allow Community exporters a share in world trade, be covered by an export refund ; whereas under Council Regulation No 177/67/EEC (7) of 27 June 1967 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds, as amended by Regulation (EEC) No 2686/72 (8), the difference between Community and world market prices has to be determined ; whereas this requires regular commu ­ nication by the Member States of information both as to market prices in the Community and as to quanti ­ ties and prices in respect of products exported and offer prices from other exporting countries on those third-country markets ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 121 / 67/EEC ( 1 ) of 13 June 1967 on the common organiza ­ tion of the market in pigmeat, as last amended by Regulation (EEC) No 1861 /74 (2), and in particular Article 22 thereof ; Whereas Article 22 of Regulation No 121 /67/EEC provides that the Member States and the Commission are to communicate to each other the information necessary for implementing that Regulation ; whereas it is necessary, if the information required to operate the organized market is to be available on a standard basis and in time, to define in detail the obligations of the Member States as regards the communication of information ; Whereas Article 13 of Regulation No 121 /67/EEC provides that where the free-at-frontier offer price falls below the sluice-gate price additional amounts are to be fixed ; whereas Article 7 of Commission Regulation No 202/67/EEC (3) of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries, as amended by Regulation No 614/67/EEC (4), requires Member States to communi ­ cate all information required for the assessment of price trends on Community and third-country markets ; whereas it has proved necessary to specify the particulars to be contained in such communica ­ tions and to lay down provisions to ensure that the prices of imported products are accurately determined, so that the additional amounts may be fixed at the correct level ; whereas such uniform determination may be achieved primarily by applying the provisions of Council Regulation (EEC) No 803/68 (5) of 27 June 1968 on the valuation of goods for customs purposes, as amended by the Act of Accession (6) ; Whereas Article 15 of Regulation No 121 /67/EEC provides that the difference between world market prices and^ prices within the Community may, to the Whereas the application of the intervention measures provided for in Article 3 of Regulation No 121 / 67/EEC requires precise knowledge of the market ; whereas, in order to achieve the highest degree of comparability, the prices for slaughtered pigs to be taken into account should be those for the largest grade on the Community scale for grading pig carcases as set out in Council Regulation (EEC) No 2108/70 (9) of 20 October 1970, as amended by the Act of Accession, at the marketing stage as defined in Commission Regulation (EEC) No 1229/72 (10) of 13 June 1972 and on the markets listed in the Annex to Council Regulation No 213/67/EEC (n) of 27 June 1967 establishing the list of representative markets for pigmeat in the Community as last amended by Regu ­ lation (EEC) No 2708/72 ( 12) ; whereas, in particular for the purposes of the regular review referred to in Article 3 of Council Regulation (EEC) No 897/69 ( 13) of 13 May 1969 on the general rules to be applied in the event of a substantial rise in pigmeat prices and in order that intervention measures may be prepared in sufficient time, such information must be available regarding piglet prices as will enable the future trend of the market to be assessed ; Whereas, in order that a clearer general view of the market may be obtained, it is desirable that the infor ­ mation communicated to the Commission should be made available to the Member States ; (7) OJ No 130, 28 . 6 . 1967, p . 2614/67. (!) OJ No 117, 19 . 6. 1967, p. 2283/67. (2 ) OJ No L 197, 19 . 7. 1974, p. 3 . ( «) OJ No L 289, 27 . 12 . 1972, p. 37 . (9) OJ No L 234, 23 . 10 . 1970, p. 1 . ( ¢ 0) OJ No L 136, 14. 6. 1972, p. 9 .(3) OJ No 134, 30. 6. 1967, p. 2837/67. (4) OJ No 231 , 27. 9 . 1967, p. 6. (5) OJ No L 148 , 28 . 6. 1968 , p. 6 . ( «) OJ No L 73, 27 . 3 . 1972, p. 14. ( ») OJ No 135, 30 . 6 . 1967, p. 2887/67. ( » 2) OJ No L 291 , 28 . 12. 1972, p . 6 . ( 13 ) OJ No L 116, 15 . 5 . 1969, p . 3 . No L 249/ 14 12. 9 . 74Official Journal of the European Communities Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall in respect of each week not later than the end of the second week thereafter, communicate to the Commission particulars, broken down by Common Customs Tariff headings and by country of origin or of exportation, of quantities and cif prices free-at-frontier (value for customs purposes) in respect of all products coming within the scope of Regulation No 121 /67/EEC imported from third coun ­ tries . 2 . Member States shall at the end of each calendar month communicate to the Commission in respect of the preceding month the undermentioned particulars concerning products which come within the scope of Regulation No 121 /67/EEC : (a) quantities and cif prices free-at-frontier (value for customs purposes), broken down by Common Customs Tariff heading and by country of origin or of exportation, in respect of products imported from third countries ; (b) quantities and fob prices free-at-frontier, broken down by Common Customs Tariff heading and by country of destination, in respect of products exported to third countries ; (c) quantities and free-at-frontier prices, broken down by Common Customs Tariff heading and by country of origin or exportation and by country of destination, in respect of products traded between the Member States under Articles 9 and 10 of the Treaty. Article 2 The Member States shall communicate to the Commission weekly quotations, as determined in accordance with Regulation (EEC) No 2108/70, per 100 kg of pig carcase at the marketing stage as defined in Regulation (EEC) No 1229/72 on the markets listed in the Annex to Regulation No 213/ 67/EEC, and also representative quotations for piglets per animal of 20 kgs average liveweight or thereabouts . Article 3 The Member States shall communicate to the Commission regularly and at least once a month the following particulars, if available, concerning products coming within the scope of Regulation No 121 / 67/EEC : (a) market prices in Member States for products of Community origin ; (b) market prices in Member States for products imported from third countries ; (c) representative offers from third countries as regards prices and available quantities, broken down by country of exportation and by country of destination ; (d) prices ruling on representative markets in third countries . Article 4 The Commission shall evaluate the information trans ­ mitted by the Member States and shall communicate it to the Management Committee for Pigmeat. Article 5 This Regulation shall enter into force on 1 October 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1974. For the Commission The President Francois-Xavier ORTOLI